Citation Nr: 0609768	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  01-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, based 
on a reopened claim therefor.  

2.  Entitlement to service connection for a back disorder, 
based on a reopened claim therefor.  

3.  Entitlement to service connection for a left knee 
disorder, based on a reopened claim therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  

The matters identified on the title page of this document 
were most recently before the Board of Veterans' Appeals 
(Board) in September 2004, at which time the Board found that 
new and material evidence had been submitted to reopen the 
veteran's previously denied claims for service connection for 
hypertension and for back and left knee disorders.  The 
reopened claims were then remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, through the VA's Appeals Management Center 
(AMC) in Washington, DC, for the completion of additional 
development.  Following the AMC's efforts to complete the 
requested actions, the case was returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran argues that VA has failed to satisfy its duty-to-
assist obligation to obtain all identified records of VA 
medical treatment.  Reference is made to the veteran's 
December 2004 reply to the AMC's November 2004 request that 
he submit any additional medical records in support of his 
reopened claims, wherein he informed the AMC that he 
continued to receive medical treatment at VA facilities and 
that, although he had no additional records to submit, the 
AMC would need to obtain updated VA treatment records.  No 
action by the AMC followed in order to obtain the records in 
question, and it is noted that the most recent records of VA 
treatment currently on file were compiled in June 2002.  
Further efforts to obtain such records are found to be in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities since June 2002 and 
which pertain to the veteran's claimed 
hypertension, or his claimed back and/or 
left knee disorders, must be obtained for 
inclusion in his claims folder.

2.  Thereafter, the report involving a VA 
medical examination conducted on December 
9, 2004, by Hoyte R. Pyle, Jr., M.D., at 
the VA Medical Center in North Little 
Rock, Arkansas, must be returned to Dr. 
Pyle for the preparation of an addendum 
to his earlier report.  If Dr. Pyle is 
unavailable, the veteran must be accorded 
a separate, general medical examination 
by another VA physician.  The entirety of 
the veteran's claims folder must be made 
available to Dr. Pyle or his designee for 
review.

Ultimately, Dr. Pyle or his designee must 
answer the following:

Do the additional VA treatment 
records compiled since June 
2002, which were recently added 
to the claims folder, in any 
way alter your previously 
provided opinion that it was 
unlikely that the veteran's 
claimed hypertension, back 
disorder, and left knee 
disorder were related to his 
period of service?  If so, 
please explain in detail what 
your current opinion is and why 
it has changed, and respond to 
the query of whether it is at 
least as likely as not that any 
claimed disorder is related to 
the veteran's period of service 
or any event thereof.  

3.  Lastly, the veteran's reopened claims 
of entitlement to service connection for 
hypertension, as well as back and left 
knee disorders, must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


